 


114 HR 1700 IH: Vulnerable Immigrant Voice Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1700 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Jeffries (for himself, Ms. Bass, Mr. Deutch, Ms. Chu of California, Ms. Lee, Mr. Serrano, Ms. Norton, and Mr. McGovern) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 292 of the Immigration and Nationality Act to require the Attorney General to appoint counsel for unaccompanied alien children and aliens with serious mental disabilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Vulnerable Immigrant Voice Act. 2.Appointment of counsel in certain cases (a)Appointment of counsel for unaccompanied alien children and aliens with a serious mental disabilitySection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended—
(1)by inserting (a) before In any; (2)by striking (at no expense to the Government);
(3)by striking he shall and inserting the person shall; and (4)by adding at the end the following:

(b)Except as provided in subsection (c), the Government is not required to provide counsel to aliens under subsection (a). (c)Notwithstanding subsection (b), the Attorney General shall appoint counsel, at the expense of the Government if necessary (to the extent provided in appropriations Acts), to represent an alien in a removal proceeding who—
(1)has been determined by the Secretary to be an unaccompanied alien child (as defined in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279(g))); or (2)is unable to represent himself or herself due to a serious mental disability that would be included in section 3(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(1))..
(b)FundingThere are authorized to be appropriated such sums as may be necessary to carry out the amendments made by this section.  